Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a second Non- Final Office Action in response to communication received on 10/12/2020. Claims 1- 24 have been examined in this application.  The Information Disclosure Statement (IDS) filed on behalf of this case on 10/15/2020, has been considered by the examiner. 
Response to Amendments
Applicant’s amendments to claims 1, 8,15, and 20 are acknowledged. 
Allowable Subject Matter
3.	Claims 15-24 are allowed.
Response to Arguments
4.	On remarks pages 11-15, Applicant provides a detailed response with respect to the 112 a/ 112 b rejections, including citations to where the current amendments are found.  Based on Applicant’s response and amendments filed 10/12/2020 the previous 112 a/112 b rejections have been withdrawn. 
5.	Applicant’s arguments with respect to the prior art on pages 16-20 of remarks are acknowledged.  The previous grounds of rejection from the Non-Final Office Action dated 4/10/2020 have been withdrawn.  Further claims 15-24 (method and corresponding system) have not been rejected over the prior art as detailed in the office action below.  However, claims 1-14(another method and corresponding system that 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree et al. (United States Patent Application Publication Number: US 2013/0167085) further in view of Hsia (United States Patent Application Publication Number: US 2002/0178166) further in view of Guldimann et al. (United States Patent Application Publication Number: US 2008/0215426).
	As per claim 1, Roundtree teaches A method comprising: (see paragraph
0190, note: Operation 1 inFIG.14 illustrates a method by which a user can indicate their opinion of a brand such as if they like a brand either more or less or feel neutral about the brand. As used herein, an opinion may encompass input from any user interaction with or relating to the brand. Such examples include if a user
 likes/dislikes, purchase/would not purchase, want/do not want as well as if a user is "following" a brand such as following a brand via Twitter™).
	identifying, by a user advertisement preference system, a user operating a web browser on a client device, (see paragraphs 0020 and 0035.
	Paragraph 0020, note: To allow a user to provide information about themselves without answering a number of long and tedious questions, a user of the disclosed technology can simply swipe content such as icons on a display screen. Input from swiping content on a display in order to vote on how the user feels about it is referred to herein as "Swote" input (e.g. swipe+ vote input). Swote tools discussed below provide: 1) a user a GUI (Graphical User Interface) with the ability to select/input a plurality of commands through an intuitive interface on any device; and 2) a mechanism to allow a user to profile herself by self-curating unprepared content. From the ranking/categorization of like, dislike, numerical, relative ranking of content, or other methods of ranking/grouping content via the user input tools, the user can create/augment an advertar profile regarding her interests/preferences. For example, a user can create/augment an interest graph-based profile via these tools which reflect data about her such as her interests/ preferences/demographic data. From this data associated with the user's profile or advertar, an analysis may be conducted and content which includes items such as brands, ads, offers, coupons, products/services, news, data feeds, pictures or any other data files etc. can be delivered to the user. This matching may be done as discussed in the incorporated applications by using distance/persona vectors; and paragraph 0035, note: In another embodiment, a web browser plug-in, application or operating system ( e.g., through the file manager) may be instructed to automatically enable content such as pictures, text, icons, ads, coupons and movies in a webpage or other application such as a file browser, media selection window (e.g., movie selection screen on Netflix™ or Roku Box™), contacts/friends window on a mobile device, a mobile device application etc., to receive Swote  assign commands relevant to providing a reaction to the content) as well as optionally assign tags and probabilities to the content). 
	the client device including at least one processor, memory, the web browser , and a plugin in communication with the web browser, the client device being remote from the user advertisement preference system; (see Figure 1 and paragraph 0025, 0184, 0047, and 0035.
	Figure 1, note: shows device 101 that includes a memory, processor, and display and shows to remote from other computers like the audience engine; paragraph 0035, note: In another embodiment, a web browser plug-in, application or operating system ( e.g., through the file manager) may be instructed to automatically enable content such as pictures, text, icons, ads, coupons and movies in a webpage or other application such as a file browser, media selection window (e.g., movie selection screen on Netflix™ or Roku Box™), contacts/friends window on a mobile device, a mobile device application etc., to receive Swote input ( assign commands relevant to providing a reaction to the content) as well as optionally assign tags and probabilities to the content; and paragraph 0025, note: FIGS. 1-4 illustrate one embodiment of a computing device 101 that is enabled to use Swote input. Device 101 maybe connected by a network 1310 to a content provider 118, (that provide content such as webpage 100), audience engine 120 (that may store profiles) and the internet (that may provide a connection to any network, coupons sites, offer networks, ad networks, brands, advertisers and other devices/ users 122. Device 101 is illustrated with memory 1204, wired or wireless network connection 1214, display 1206 (e.g., touch screen), processor(s) 1202, input 1206 and output 1210. Network 1310 may be any network such as a local area network as well as the Internet; and paragraph 0184, note: The computing system can include any number of clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device). Data generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server. In the embodiment shown in FIG. 13, the server computer 1350 operates server engine software 1360 and web management software 1370 to receive data from and send data to remote clients. In addition, the server computer operates a database 1392 to store persona information for users who wish to receive ads as described above. Content management software 1380 and database management software 1390 allow the server computer to store and retrieve persona information from the database and to search the database for personas that meet advertiser's criteria for a target audience; Paragraph 0047, note: A webpage author may enable the Swote tools via a web browser extension or other tools such as a browser plugin that manually or automatically parses, determines or interprets the data within the webpage, stream, etc. that is content enabled for interaction with by the user. Also determined may be the type of content, the relevant commands based on the type of content or even relevant to the specific content itself such as adding sports specific commands for content about sports. Software in the form of executable instructions are stored in a non-transitory computer readable memory such as memory 1204, which cause a processor to detect the selection of a brand image or content item and a gesture directed to a reflected brand or items of content according to one or more gesture rules. Once the user completes the Swote gesture on the brand/content item, the software then either computes likely characteristics associated with the Swote command or sends a notification of the Swote command and related information to a remote processing unit that does the analysis; and paragraph 0035, note: In another embodiment, a web browser plug-in, application or  be instructed to automatically enable content such as pictures, text, icons, ads, coupons and movies in a webpage or other application such as a file browser, media selection window (e.g., movie selection screen on Netflix™ or Roku Box™), contacts/friends window on a mobile device, a mobile device application etc., to receive Swote input ( assign commands relevant to providing a reaction to the content) as well as optionally assign tags and probabilities to the content).
	Examiner’s note: the audience engine and server computer in Roundtree are the ''user advertisement preference system" in the claims. The at least one online advertiser provider system recited later in claim 1 is the third party ad server or ad bidding system in Roundtree (see paragraph 0209)
	providing, a user identifier associated with the user,  the user identifier associated with the user containing no user-related information including no user-identifying information capable of identifying  the user to any online advertisement-provider system, (see paragraphs 0201, 0188-0189, and 0019.
	Paragraph 0201, note: In one embodiment, once a user has created or adopted one or more personas, the personas are registered with a server computer that maps a persona to one or more addresses or other identifiers to which ads should be delivered. As discussed above, the address may be an e-mail address, IP address, device id., web site or another logical address that can be used to direct ads to the user; paragraph 0188, note: Personas can be created in any number of ways. For example, a user can complete a questionnaire by responding to questions regarding the user's gender, age, income level, residence, political affiliation, musical tastes, likes or dislikes ( e.g., interest keywords), pieces of content ( e.g., pictures) she likes/dislikes and so forth. Such a questionnaire can be provided on a software application (e.g. an app) that runs on a user's computing device Advertars can be presented to merchants who offer the advertar goods or services. However, the owner of the advertar may remain anonymous to the merchants).
	
	receiving, by the user advertisement preference system, at least one user advertisement preference specified by the user, the at least one user advertisement preference indicating preferred or unpreferred advertisements, the at least one user advertisement preference being specified by the user based on first user input received through a user interface being displayed while an online advertisement is currently being presented through the web browser, the user interface including one or more questions related to the online advertisement, and the at least one user advertisement preference being obtained from a response to the one or more questions related to the online advertisement, the plugin configured to provide the at least one user advertisement preference to the user advertisement preference system, (see paragraphs 0035, 0017, 0018, 0205, and Figure 3.
	Paragraph 0035, note: In another embodiment, a web browser plug-in, application or operating system ( e.g., through the file manager) may be instructed to automatically enable content such as pictures, text, icons, ads, coupons and movies in a webpage or other application such as a file browser, media selection window (e.g., movie selection screen on Netflix™ or Roku Box™), contacts/friends window on a mobile device, a mobile device application etc., to receive Swote input ( assign commands relevant to providing a reaction to the content) as well as optionally assign tags and probabilities to the content; paragraph 0017, note: As will be explained in further detail below, one embodiment of the disclosed technology provides a convenient way for a user to enter information that can be used to provide "right now" relevance information. The information is gathered by monitoring how a user reacts to the depiction of a number of items of content such as "ads" and "brands." As used herein a brand can be virtually anything that evokes some sort of positive or negative reaction from the user and which can be correlated to some demographic characteristic. As explained in the incorporated patent applications, a brand may include, but is not limited to, a logo, trademark, animation, text, movies, movie clip, movie still, TV shows, books, musical bands or genres, celebrities, historical or religious figures, geographic locations, colors, patterns, occupations, hobbies or any other thing that can be associated with some demographic information. For instance any thing that can be broadly accepted or recognized by a plurality of users can be a brand. Such examples could be Buggies TM brand diapers, Copper River Salmon™, Microsoft™ software, a picture of Tom Cruise, a picture of a frame from one of. Tom Cruise's movies, a musical band name, a musical band album cover, a famous picture such as the picture from  celebrating victory in WWII in which a sailor is kissing a woman, a picture of a house in the country, a picture of a Porsche TM car, a picture of a smiley face, locations (France, Virgin Islands) etc. In addition, brands can be abstract ideas such as "World Peace" and "Save the Whales", political ideologies such as Republican" or other concepts about which a user may have an opinion can also be brands. As used herein, the term "ad" is to be interpreted broadly and can include promotional materials, rebates, consumer notices, content, political or religious materials, coupons, advertisements (including push advertisements), various kinds of recommendations ( such as product/service recommendations, content/media recommendations), offers, content (movies/TV shows) and other information that a user may which to receive; paragraph 0018, note: By determining an individual's reaction to one or more brands in an easy and intuitive way, information such as characteristics which include demographic characteristics and interests, can be inferred about the person. For example, people who like Nike™ brand shoes are typically younger individuals who have in interest in fitness. This likely demographic information can be used to offer goods and services to the individual; paragraph 0205, note: In one embodiment, the demographic information associated with a persona is refined depending on how the user reacts to ads delivered to the persona or previous brand sortings. For example, if the user indicates that they do not like an ad, one or more tag values associated with the persona may be adjusted. In this way, a persona's determined demographic characteristics can be continually improved or updated. In one embodiment, ads can be shown as icons and displayed and assigned affinity/voted on in a manner similar to how brands are sorted as illustrated in FIG. 6. Answers such as "like the ad" "neutral" and "dislike the ad", a picture of a "thumbs up" and "thumbs down" may be displayed on various screen areas so the user 
	storing, by the user advertisement preference system, the at least one user advertisement preference in association with the user identifier; (see paragraphs 0201 and 0184.
	Paragraph 0201, note: In one embodiment, once a user has created or adopted one or more personas, the personas are registered with a server computer that maps a persona to one or more addresses or other identifiers to which ads should be delivered. As discussed above, the address may be an e-mail address, IP address, device id., web site or another logical address that can be used to direct ads to the user; and paragraph 0184, note: The computing system can include any number of clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other. In some embodiments, a server 1350 transmits data ( e.g., an HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device). Data generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server. In the embodiment shown in FIG. 13, the server computer 1350 operates server engine software 1360 and web management software 1370 to receive data from and send data to remote clients. In addition, the server computer operates a database 1392 to store persona information for users who wish to receive ads as described above. Content management software 1380 and database management software 1390 allow the server computer to store and  and to search the database for personas that meet advertiser's criteria for a target audience).
Roundtree does not expressly teach the universal cookie functions claimed of (1) providing, by the user advertisement preference system, an identifier, (2) a unique identifier, (3)  providing, by the user advertisement preference system, the client device with a user identifier associated with the user for a web browser cookie that includes the user identifier, the web browser cookie configured to be provided from the client device to at least one online advertisement-provider system, (4) the web browser cookie being stored on the client device, (5) the web browser cookie not being modified to contain the at least one user advertisement preference, and (6) receiving, by the user advertisement preference system, a request from the at least one online advertisement-provider system, the request including the user identifier from the web browser cookie, the at least one online advertisement-provider system being remote from the user advertisement preference system and remote from the client device; retrieving, by the user advertisement preference system, the stored at least one user advertisement preference associated with the user identifier; and providing, by the user advertisement preference system, the stored at least one user advertisement preference to the at least one online advertisement-provider system without providing any user-identifying information capable of identifying the user to the at least one online advertisement-provider system, the at least one online advertisement-provider system being capable of determining one or more user-targeted online advertisements to be presented to the user based at least in part on the at least one user advertisement preference
(1) providing, by the user advertisement preference system, an identifier, (3)  providing, by the user advertisement preference system, the client device with a user identifier associated with the user for a web browser cookie that includes the user identifier, the web browser cookie configured to be provided from the client device to at least one online advertisement-provider system, (5) the web browser cookie not being modified to contain the at least one user advertisement preference, and (6) receiving, by the user advertisement preference system, a request from the at least one online advertisement-provider system, the request including the user identifier from the web browser cookie, the at least one online advertisement-provider system being remote from the user advertisement preference system and remote from the client device; retrieving, by the user advertisement preference system, the stored at least one user advertisement preference associated with the user identifier; and providing, by the user advertisement preference system, the stored at least one user advertisement preference to the at least one online advertisement-provider system without providing any user-identifying information capable of identifying the user to the at least one online advertisement-provider system, the at least one online advertisement-provider system being capable of determining one or more user-targeted online advertisements to be presented to the user based at least in part on the at least one user advertisement preference (see paragraphs 0019, 0023, and 0027 -0028.
	Paragraph 0019, note: The operation of the KnowledgeByGo system starts with a user visiting a website. The website id's the user from the user's GoCookie (assuming the user has one computer). The id gets sent to GoSync central servers where the relevant customer info is sent back to the website. The website then takes information 111 tells the ASP how to customize website visits; paragraph 0023, note: Using the example above, if Custer's customer info shows that he is more likely to mouse over certain banners such as game banners, and more likely to click on others such as music banners, then marketing strategists can program the GoScenario administrative rule table to show Custer ads that he likes. If Custer often clicks on certain icons that are not enabled, the ASP can enable a link to the icon to send him information or special offers. The GoScenario administrative rule table can be programmed to suggest any number of options. Thus, GoClick is a true one to- one marketing vehicle identifies online consumers and push banners based on behavior and profile; paragraph 0027, note: The GoCookie system centralizes cookie ID's FIG. 1, 160, to create a universal cookie system. GoCookie assigns cookie ID's so that GoCookie can identify a visitor when the visitor visits any of the KnowledgeByGo enabled sites. Once the user browses a KnowledgeByGo enabled web site 150, the ID number remains with the user 160. GoCookie then identifies the user at all KnowledgeByGo enabled sites without reissuing different Cookie ID numbers. Having one cookie ID number for many sites allows different sites to share their knowledge of a customer. Also, many sites have a login ID that identifies the user. The Cookie ID can also be linked to the login ID so that a user need only create and remember one login ID for the whole family of KnowledgeByGo sites; paragraph 0028, note: The GoCookie system uses a GoCookie on a user's computer to determine a user's identity. The user's identity is traced to the GoScenario server that holds the customer profile. The profile has customer identity such as age, physical location, and purchasing power. Historical behavior, psychographics and demographics are also stored in the GoScenario server. Customer information can be constantly updated in real time. The  of topical interests as well as surfing patterns; and paragraph 0029, note: Personalized customer profiles allow a personalized website experience. If a customer profile shows that she never uses a search box, prefers text only and likes to look at the site map when she first visits a website, the ASP can query the GoScenario administrative rule table. The GoScenario administrative rule table to offer the user a customized starting page with minimal graphics, no search box and a site map navigation toolbar).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roundtree with the aforementioned teachings from Hsia with the motivation of providing a way to include a known configuration of a universal cookie for providing relevant ad information of users to other parties (see Hsia paragraphs 0019, 0023, and 0027-0028), when providing relevant ad information to other parties of users without disclosing user identity information is known in the teachings of Roundtree (see paragraphs 0019 and 0209).
	Roundtree in view of Hsia does not expressly teach (2) a unique identifier and (4) the web browser cookie being stored on the client device. 
	However, Guldimann et al. which is in the art of ads (see abstract) teaches (2) a unique identifier and (4) the web browser cookie being stored on the client device(see paragraph 0127, note: For example, the instrumentation script may locate a system cookie or a browser cookie, stored in the user's computer system memory, which contains a unique user identifier assigned by the system).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roundtree in view of Hsia with the aforementioned teachings from Guldimann et al. with the motivation of providing a  include well known and common computer cookie elements (see Guldimann et al. paragraph 0127), when a universal browser cookie for providing relevant ads to users is known (see Hsia paragraph 0015, 0019, and 0027-0028).
	As per claim 2, Roundtree teaches
	wherein the receiving, by the user advertisement preference system, the at least one user advertisement preference specified by the user includes receiving the at least one user advertisement preference from the plugin on the client device, the at least one user advertisement preference being specified in response to a user interface generated by the plugin in response to at least one first online advertisement presented to the user (see paragraphs 0035, 0017, 0018, and Figure 3.
	Paragraph 0035, note: In another embodiment, a web browser plug-in, application or operating system ( e.g., through the file manager) may be instructed to automatically enable content such as pictures, text, icons, ads, coupons and movies in a webpage or other application such as a file browser, media selection window (e.g., movie selection screen on Netflix™ or Roku Box™), contacts/friends window on a mobile device, a mobile device application etc., to receive Swote input ( assign commands relevant to providing a reaction to the content) as well as optionally assign tags and probabilities to the content; paragraph 0017, note: As will be explained in further detail below, one embodiment of the disclosed technology provides a convenient way for a user to enter information that can be used to provide "right now" relevance information. The information is gathered by monitoring how a user reacts to the depiction of a number of items of content such as "ads" and "brands." As used herein a brand can be virtually anything that evokes some sort of positive or negative reaction from the user and which can be correlated to  explained in the incorporated patent applications, a brand may include, but is not limited to, a logo, trademark, animation, text, movies, movie clip, movie still, TV shows, books, musical bands or genres, celebrities, historical or religious figures, geographic locations, colors, patterns, occupations, hobbies or any other thing that can be associated with some demographic information. For instance any thing that can be broadly accepted or recognized by a plurality of users can be a brand. Such examples could be Buggies TM brand diapers, Copper River Salmon™, Microsoft™ software, a picture of Tom Cruise, a picture of a frame from one of. Tom Cruise's movies, a musical band name, a musical band album cover, a famous picture such as the picture from Time™ magazine celebrating victory in WWII in which a sailor is kissing a woman, a picture of a house in the country, a picture of a Porsche TM car, a picture of a smiley face, locations (France, Virgin Islands) etc. In addition, brands can be abstract ideas such as "World Peace" and "Save the Whales", political ideologies such as Republican" or other concepts about which a user may have an opinion can also be brands. As used herein, the term "ad" is to be interpreted broadly and can include promotional materials, rebates, consumer notices, content, political or religious materials, coupons, advertisements (including push advertisements), various kinds of recommendations ( such as product/service recommendations, content/media recommendations), offers, content (movies/TV shows) and other information that a user may which to receive; paragraph 0018, note: By determining an individual's reaction to one or more brands in an easy and intuitive way, information such as characteristics which include demographic characteristics and interests, can be inferred about the person. For example, people who like Nike™ brand shoes are typically younger individuals who have in interest in fitness. This likely demographic information can be used to offer goods and services to the individual; and Figure 3, note: preference event).
As per claim 3, Roundtree teaches
	wherein the at least one user advertisement preference indicates at least one preference for or against advertisements that share one or more characteristics with the at least one first online advertisement (see paragraphs 0017-0018.
	Paragraph 0017, note: As will be explained in further detail below, one embodiment of the disclosed technology provides a convenient way for a user to enter information that can be used to provide "right now" relevance information. The information is gathered by monitoring how a user reacts to the depiction of a number of items of content such as "ads" and "brands." As used herein a brand can be virtually anything that evokes some sort of positive or negative reaction from the user and which can be correlated to some demographic characteristic. As explained in the incorporated patent applications, a brand may include, but is not limited to, a logo, trademark, animation, text, movies, movie clip, movie still, TV shows, books, musical bands or genres, celebrities, historical or religious figures, geographic locations, colors, patterns, occupations, hobbies or any other thing that can be associated with some demographic information. For instance any thing that can be broadly accepted or recognized by a plurality of users can be a brand. Such examples could be Buggies™ brand diapers, Copper River Salmon™, Microsoft™ software, a picture of Tom Cruise, a picture of a frame from one of. Tom Cruise's movies, a musical band name, a musical band album cover, a famous picture such as the picture from Time™ magazine celebrating victory in WW II in which a sailor is kissing a woman, a picture of a house in the country, a picture of a Porsche™ car, a picture of a smiley face, locations (France, Virgin Islands) etc. In addition, brands can be abstract ideas such as "World Peace" and "Save the Whales", political ideologies such as Republican" or other concepts about which a user may TM brand shoes are typically younger individuals who have in interest in fitness. This likely demographic information can be used to offer goods and services to the individual).
	As per claim 4, Roundtree teaches
	wherein the one or more characteristics correspond to a product, a service, a product category, a service category, a manufacturer, a service provider, a retailer, or price  (see paragraphs 0017-0018.
	Paragraph 0017, note: As will be explained in further detail below, one embodiment of the disclosed technology provides a convenient way for a user to enter information that can be used to provide "right now" relevance information. The information is gathered by monitoring how a user reacts to the depiction of a number of items of content such as "ads" and "brands." As used herein a brand can be virtually anything that evokes some sort of positive or negative reaction from the user and which can be correlated to some demographic characteristic. As explained in the incorporated patent applications, a brand may include, but is not limited to, a logo, trademark, animation, text, movies, movie clip, TM brand shoes are typically younger individuals who have in interest in fitness. This likely demographic information can be used to offer goods and services to the individual).
	As per claim 5, Roundtree teaches
	wherein the receiving, by the user advertisement preference system, the at least one user advertisement preference specified by the user includes receiving the at least one user advertisement preference from the plugin on the client device, the at least one user advertisement preference being specified in response to a user interface generated by the plugin in response to selection by the user of an icon in at least one first online advertisement presented to the user (see paragraphs 0035, 0017, 0018, 0205, and Figure 3.
	Paragraph 0035, note: In another embodiment, a web browser plug-in, application or operating system ( e.g., through the file manager) may be instructed to automatically enable content such as pictures, text, icons, ads, coupons and movies in a webpage or other application such as a file browser, media selection window (e.g., movie selection screen on Netflix™ or Roku Box™), contacts/friends window on a mobile device, a mobile device application etc., to receive Swote input ( assign commands relevant to providing a reaction to the content) as well as optionally assign tags and probabilities to the content; paragraph 0017, note: As will be explained in further detail below, one embodiment of the disclosed technology provides a convenient way for a user to enter information that can be used to provide "right now" relevance information. The information is gathered by monitoring how a user reacts to the depiction of a number of items of content such as "ads" and "brands." As used herein a brand can be virtually anything that evokes some sort of positive or negative reaction from the user and which can be correlated to some demographic characteristic. As explained in the incorporated patent applications, a brand may include, but is not limited to, a logo, trademark, animation, text, movies, movie clip, movie still, TV shows, books, musical bands or genres, celebrities, historical or religious figures, geographic locations, colors, patterns, 
	As per claim 6, Roundtree teaches
	wherein the storing the at least one user advertisement preference in association with the user identifier comprises storing the at least one user advertisement preference in association with the user (see paragraphs 0044 and 0201.
	Paragraph 0044, note: Once the user has completed a Swote gesture, a Swote tag 124 such as an affinity tag, the Swote content, as well as any other data that is linked to the content (related information) can be analyzed to determine or update likely demographic information about the user. This may include associated URLs, text, tags, the type of content, the content/ category of data/users based that the domain on which the content typically attracts etc. The analysis can be performed locally or remotely and used to create or update a user's profile; and paragraph 0201, note: In one embodiment, once a user has created or adopted one or more personas, the personas are registered with a server computer that maps a persona to one or more addresses or other identifiers to which ads should be delivered. As discussed above, the 
	Roundtree in view of Hsia does not expressly teach a unique identifier.
	However, Guldimann et al. which is in the art or ads (see abstract) teaches a unique identifier (see paragraph 0127, note: For example, the instrumentation script may locate a system cookie or a browser cookie, stored in the user's computer system memory, which contains a unique user identifier assigned by the system).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roundtree in view of Hsia in view of Guldimann et al. with the aforementioned teachings from Guldimann et al. with the motivation of providing a commonly known feature in that identifiers can be unique to uniquely identify an individual (see Guldimann et al. paragraph 0127), when using different types of identifiers to identify an individual is known (see Roundtree paragraph 0201).
	As per claim 8, Roundtree teaches A user advertisement preference system, comprising: (see abstract, note: An input and processing system allows user input information such as user affinity to efficiently determine user characteristics from content as well as novel input of commands such as copy/paste on a small mobile device screen among other computing devices). 
	 one or more processors; memory storing instructions that, when executed by the one or more processors, cause the user advertisement preference system to perform: (see paragraphs 0176-0177.
	Paragraph 0176,  note: Embodiments of the subject matter and the operations described in this specification can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this 
	identifying a user operating a web browser on a client device, (see paragraphs 0020 and 0035.
	Paragraph 0020, note: To allow a user to provide information about themselves without answering a number of long and tedious questions, a user of the disclosed technology can simply swipe content such as icons on a display screen. Input from swiping content on a display in order to vote on how the user feels about it is referred to herein as "Swote" input (e.g. swipe+ vote input). Swote tools discussed below provide: 1) a user a GUI (Graphical User Interface) with the ability to select/input a plurality of commands  user to profile herself by self-curating unprepared content. From the ranking/categorization of like, dislike, numerical, relative ranking of content, or other methods of ranking/grouping content via the user input tools, the user can create/augment an advertar profile regarding her interests/preferences. For example, a user can create/augment an interest graph-based profile via these tools which reflect data about her such as her interests/ preferences/demographic data. From this data associated with the user's profile or advertar, an analysis may be conducted and content which includes items such as brands, ads, offers, coupons, products/services, news, data feeds, pictures or any other data files etc. can be delivered to the user. This matching may be done as discussed in the incorporated applications by using distance/persona vectors; and paragraph 0035, note: In another embodiment, a web browser plug-in, application or operating system ( e.g., through the file manager) may be instructed to automatically enable content such as pictures, text, icons, ads, coupons and movies in a webpage or other application such as a file browser, media selection window (e.g., movie selection screen on Netflix™ or Roku Box™), contacts/friends window on a mobile device, a mobile device application etc., to receive Swote input ( assign commands relevant to providing a reaction to the content) as well as optionally assign tags and probabilities to the content). 
	the client device including at least one processor, memory, the web browser, and a plugin in communication with the web browser, the client device being remote from the user advertisement preference system; (see Figure 1 and paragraph 0025, 0184, 0047, and 0035.
	Figure 1, note: shows device 101 that includes a memory, processor, and display and shows to remote from other computers like the audience engine; paragraph 0035, note: In another embodiment, a web browser plug-in, application or operating system ( e.g., through the file manager) may be instructed to automatically enable content such as pictures, text, icons, HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device). Data generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server. In the embodiment shown in FIG. 13, the server computer 1350 operates server engine software 1360 and web management software 1370 to receive data from and send data to remote clients. In addition, the server computer operates a database 1392 to store persona information for users who wish to receive ads as described above. Content management software 1380 and database management software 1390 allow the server computer to store and retrieve  meet advertiser's criteria for a target audience; Paragraph 0047, note: A webpage author may enable the Swote tools via a web browser extension or other tools such as a browser plugin that manually or automatically parses, determines or interprets the data within the webpage, stream, etc. that is content enabled for interaction with by the user. Also determined may be the type of content, the relevant commands based on the type of content or even relevant to the specific content itself such as adding sports specific commands for content about sports. Software in the form of executable instructions are stored in a non-transitory computer readable memory such as memory 1204, which cause a processor to detect the selection of a brand image or content item and a gesture directed to a reflected brand or items of content according to one or more gesture rules. Once the user completes the Swote gesture on the brand/content item, the software then either computes likely characteristics associated with the Swote command or sends a notification of the Swote command and related information to a remote processing unit that does the analysis; and paragraph 0035, note: In another embodiment, a web browser plug-in, application or operating system ( e.g., through the file manager) may be instructed to automatically enable content such as pictures, text, icons, ads, coupons and movies in a webpage or other application such as a file browser, media selection window (e.g., movie selection screen on Netflix™ or Roku Box™), contacts/friends window on a mobile device, a mobile device application etc., to receive Swote input ( assign commands relevant to providing a reaction to the content) as well as optionally assign tags and probabilities to the content).
	
	providing a user identifier associated with the user, the user identifier containing no user-related information including no user-identifying information capable of identifying the user to any online advertisement-provider system, (see paragraphs 0201, 0188-0189, and 0019.
	Paragraph 0201, note: In one embodiment, once a user has created or adopted one or more personas, the personas are registered with a server computer that maps a persona to one or more addresses or other identifiers to which ads should be delivered. As discussed above, the address may be an e-mail address, IP address, device id., web site or another logical address that can be used to direct ads to the user; paragraph 0188, note: Personas can be created in any number of ways. For example, a user can complete a questionnaire by responding to questions regarding the user's gender, age, income level, residence, political affiliation, musical tastes, likes or dislikes ( e.g., interest keywords), pieces of content ( e.g., pictures) she likes/dislikes and so forth. Such a questionnaire can be provided on a software application (e.g. an app) that runs on a user's computing device or on a designated web site. The answers provided to the questionnaire are converted to one or more likely demographic characteristics that advertisers can use when choosing a target audience for their ads. Characteristics such as demographic characteristics allow the advertisers to search the personas to find those personas of users that meet the criteria of the advertiser's target audience. Ads can then be sent to the addresses or identifiers associated with each of the personas; paragraph 0189, note: In another embodiment, personas are defined in a way that infers the user's demographics based on the user's opinions of (e.g., how the user likes or dislikes) various brands which may supplement or even replace the above techniques of gathering data; and paragraph 0019, note: In the incorporated patent applications, a user's profile of their likely characteristics is referred to as an "advertar" lM, which is has a number of actual or desired demographic and interest tags associated with it as well as associated statistical probabilities. In one embodiment of Advertars can be presented to merchants who offer the advertar goods or services. However, the owner of the advertar may remain anonymous to the merchants).
	receiving at least one user advertisement preference specified by the user, the at least one user advertisement preference indicating preferred or unpreferred advertisements, the at least one user advertisement preference being specified by the user based on first user input received through a user interface being displayed while an online advertisement is currently being presented through the web browser, the user interface including one or more questions related to the online advertisement, and the at least one user advertisement preference being obtained from a response to the one or more questions related to the online advertisement, the plugin configured to provide the at least one user advertisement preference to the user advertisement preference system, (see paragraphs 0035, 0017, 0018, 0205, and Figure 3.
	Paragraph 0035, note: In another embodiment, a web browser plug-in, application or operating system ( e.g., through the file manager) may be instructed to automatically enable content such as pictures, text, icons, ads, coupons and movies in a webpage or other application such as a file browser, media selection window (e.g., movie selection screen on Netflix™ or Roku Box™), contacts/friends window on a mobile device, a mobile device application etc., to receive Swote input ( assign commands relevant to providing a reaction to the content) as well as optionally assign tags and probabilities to the content; paragraph 0017, note: As will be explained in further detail below, one embodiment of the disclosed technology provides a convenient way for a user to enter information that can be used to provide "right now" relevance information. The information is gathered by monitoring how a user reacts to the depiction of a number of items of content  brand can be virtually anything that evokes some sort of positive or negative reaction from the user and which can be correlated to some demographic characteristic. As explained in the incorporated patent applications, a brand may include, but is not limited to, a logo, trademark, animation, text, movies, movie clip, movie still, TV shows, books, musical bands or genres, celebrities, historical or religious figures, geographic locations, colors, patterns, occupations, hobbies or any other thing that can be associated with some demographic information. For instance any thing that can be broadly accepted or recognized by a plurality of users can be a brand. Such examples could be Buggies TM brand diapers, Copper River Salmon™, Microsoft™ software, a picture of Tom Cruise, a picture of a frame from one of. Tom Cruise's movies, a musical band name, a musical band album cover, a famous picture such as the picture from Time™ magazine celebrating victory in WWII in which a sailor is kissing a woman, a picture of a house in the country, a picture of a Porsche TM car, a picture of a smiley face, locations (France, Virgin Islands) etc. In addition, brands can be abstract ideas such as "World Peace" and "Save the Whales", political ideologies such as Republican" or other concepts about which a user may have an opinion can also be brands. As used herein, the term "ad" is to be interpreted broadly and can include promotional materials, rebates, consumer notices, content, political or religious materials, coupons, advertisements (including push advertisements), various kinds of recommendations ( such as product/service recommendations, content/media recommendations), offers, content (movies/TV shows) and other information that a user may which to receive; paragraph 0018, note: By determining an individual's reaction to one or more brands in an easy and intuitive way, information such as characteristics which include demographic characteristics and interests, can be inferred about the person. For example, people who like Nike™ brand  Answers such as "like the ad" "neutral" and "dislike the ad", a picture of a "thumbs up" and "thumbs down" may be displayed on various screen areas so the user may know where to drag the icons to and thereby assign affinity to the ad; and Figure 3, note: preference event).
	storing the at least one user advertisement preference in association with the user identifier; (see paragraphs 0201 and 0184,
	Paragraph 0201, note: In one embodiment, once a user has created or adopted one or more personas, the personas are registered with a server computer that maps a persona to one or more addresses or other identifiers to which ads should be delivered. As discussed above, the address may be an e-mail address, IP address, device id., web site or another logical address that can be used to direct ads to the user; and paragraph 0184, note: The computing system can include any number of clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of device (e.g., a result of the user interaction) can be received from the client device at the server. In the embodiment shown in FIG. 13, the server computer 1350 operates server engine software 1360 and web management software 1370 to receive data from and send data to remote clients. In addition, the server computer operates a database 1392 to store persona information for users who wish to receive ads as described above. Content management software 1380 and database management software 1390 allow the server computer to store and retrieve persona information from the database and to search the database for personas that meet advertiser's criteria for a target audience).
Roundtree does not expressly teach (1)  a unique identifier,  (2) and advertisement preference system providing an identifier and providing the client device with a user identifier associated with the user for a web browser cookie that includes the user identifier, the web browser cookie configured to be provided from the client device to at least one online advertisement-provider system, (3) the web browser cookie being stored on the client device, (4) the web browser cookie not being modified to contain the at least one user advertisement preference, and (5) receiving a request from the at least one online advertisement-provider system, the request including the user identifier from the web browser cookie, the at least one online advertisement-provider system being remote from the user advertisement preference system and remote from the client device; retrieving the stored at least one user advertisement preference associated with the user identifier; and providing the stored at least one user advertisement preference to the at least one online advertisement-provider system without providing any user-identifying information capable of identifying the user to the at least one online advertisement-provider system, the at least one online advertisement-provider system being capable of determining one or more user-targeted online advertisements to be presented to the user based at least in part on the at least one user advertisement preference.
	However, Hsia which is in tile art of universal cookies (see abstract and paragraphs 0019 and 0027) teaches (2) and advertisement preference system providing an identifier and providing the client device with a user identifier associated with the user for a web browser cookie that includes the user identifier, the web browser cookie configured to be provided from the client device to at least one online advertisement-provider system, (4) the web browser cookie not being modified to contain the at least one user advertisement preference, and (5) receiving a request from the at least one online advertisement-provider system, the request including the user identifier from the web browser cookie, the at least one online advertisement-provider system being remote from the user advertisement preference system and remote from the client device; retrieving the stored at least one user advertisement preference associated with the user identifier; and providing the stored at least one user advertisement preference to the at least one online advertisement-provider system without providing any user-identifying information capable of identifying the user to the at least one online advertisement-provider system, the at least one online advertisement-provider system being capable of determining one or more user-targeted online advertisements to be presented to the user based at least in part on the at least one user advertisement preference (see paragraphs 0019, 0023, and 0027 -0028.
	Paragraph 0019, note: The operation of the KnowledgeByGo system starts with a user visiting a website. The website id's the user from the user's GoCookie (assuming the user has one computer). The id gets sent to GoSync central servers where the relevant customer info is sent back to the website. The website then takes information from GoClick, GoCheck and GoCookie and sends it to GoScenario where an administrative rule table 111 tells the ASP how to customize website visits; paragraph 0023, note: Using the example above, if Custer's customer info shows that he is more likely to mouse over certain banners such as game banners, and more likely to click on others such as music banners, then marketing strategists can program the GoScenario administrative rule table to show Custer ads that he likes. If Custer often clicks on certain icons that are not enabled, the ASP can enable a link to the icon to send him information or special offers. The GoScenario administrative rule table can be programmed to suggest any number of options. Thus, GoClick is a true one to- one marketing vehicle identifies online consumers and push banners based on behavior and profile; paragraph 0027, note: The GoCookie system centralizes cookie ID's FIG. 1, 160, to create a universal cookie system. GoCookie assigns cookie ID's so that GoCookie can identify a visitor when the visitor visits any of the KnowledgeByGo enabled sites. Once the user browses a KnowledgeByGo enabled web site 150, the ID number remains with the user 160. GoCookie then identifies the user at all KnowledgeByGo enabled sites without reissuing different Cookie ID numbers. Having one cookie ID number for many sites allows different sites to share their knowledge of a customer. Also, many sites have a login ID that identifies the user. The Cookie ID can also be linked to the login ID so that a user need only  for the whole family of KnowledgeByGo sites; paragraph 0028, note: The GoCookie system uses a GoCookie on a user's computer to determine a user's identity. The user's identity is traced to the GoScenario server that holds the customer profile. The profile has customer identity such as age, physical location, and purchasing power. Historical behavior, psychographics and demographics are also stored in the GoScenario server. Customer information can be constantly updated in real time. The database keeps track of topical interests as well as surfing patterns; and paragraph 0029, note: Personalized customer profiles allow a personalized website experience. If a customer profile shows that she never uses a search box, prefers text only and likes to look at the site map when she first visits a website, the ASP can query the GoScenario administrative rule table. The GoScenario administrative rule table to offer the user a customized starting page with minimal graphics, no search box and a site map navigation toolbar).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roundtree with the aforementioned teachings from Hsia with the motivation of providing a way to include a known configuration of a universal cookie for providing relevant ad information of users to other parties (see Hsia paragraphs 0019, 0023, and 0027-0028), when providing relevant ad information to other parties of users without disclosing user identity information is known in the teachings of Roundtree (see paragraph 0019 and 0209).
	Roundtree in view of Hsia does not expressly teach (1) a unique identifier and (3) the web browser cookie being stored on the client device. 
	However, Guldimann et al. which is in the art of ads (see abstract) teaches (1) a unique identifier and (3) the web browser cookie being stored on the client device (see For example, the instrumentation script may locate a system cookie or a browser cookie, stored in the user's computer system memory, which contains a unique user identifier assigned by the system).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roundtree in view of Hsia with the aforementioned teachings from Guldimann et al. with the motivation of providing a way to include well known and common computer cookie elements (see Guldimann et al. paragraph 0127), when a universal browser cookie for providing relevant ads to users is known (see Hsia paragraph 0015, 0019, and 0027-0028).
	As per claim 9, Roundtree teaches
	wherein the instructions causing the user advertisement preference system to perform receiving the at least one user advertisement preference specified by the user include instructions causing the user advertisement preference system to perform receiving the at least one user advertisement preference from the plugin on the client device, the at least one user advertisement preference being specified in response to a user interface generated by the plugin in response to at least one first online advertisement presented to the user (see paragraphs 0035, 0017, 0018, and Figure 3.
	Paragraph 0035, note: In another embodiment, a web browser plug-in, application or operating system ( e.g., through the file manager) may be instructed to automatically enable content such as pictures, text, icons, ads, coupons and movies in a webpage or other application such as a file browser, media selection window (e.g., movie selection screen on Netflix™ or Roku Box™), contacts/friends window on a mobile device, a mobile device application etc., to receive Swote input ( assign commands relevant to  way for a user to enter information that can be used to provide "right now" relevance information. The information is gathered by monitoring how a user reacts to the depiction of a number of items of content such as "ads" and "brands." As used herein a brand can be virtually anything that evokes some sort of positive or negative reaction from the user and which can be correlated to some demographic characteristic. As explained in the incorporated patent applications, a brand may include, but is not limited to, a logo, trademark, animation, text, movies, movie clip, movie still, TV shows, books, musical bands or genres, celebrities, historical or religious figures, geographic locations, colors, patterns, occupations, hobbies or any other thing that can be associated with some demographic information. For instance any thing that can be broadly accepted or recognized by a plurality of users can be a brand. Such examples could be Buggies TM brand diapers, Copper River Salmon™, Microsoft™ software, a picture of Tom Cruise, a picture of a frame from one of. Tom Cruise's movies, a musical band name, a musical band album cover, a famous picture such as the picture from Time™ magazine celebrating victory in WWII in which a sailor is kissing a woman, a picture of a house in the country, a picture of a Porsche TM car, a picture of a smiley face, locations (France, Virgin Islands) etc. In addition, brands can be abstract ideas such as "World Peace" and "Save the Whales", political ideologies such as Republican" or other concepts about which a user may have an opinion can also be brands. As used herein, the term "ad" is to be interpreted broadly and can include promotional materials, rebates, consumer notices, content, political or religious materials, coupons, advertisements (including push advertisements), various kinds of recommendations ( such as product/service  By determining an individual's reaction to one or more brands in an easy and intuitive way, information such as characteristics which include demographic characteristics and interests, can be inferred about the person. For example, people who like Nike™ brand shoes are typically younger individuals who have in interest in fitness. This likely demographic information can be used to offer goods and services to the individual; and Figure 3, note: preference event).
	As per claim 10, Roundtree teaches
	wherein the at least one user advertisement preference indicates at least one preference for or against advertisements that share one or more characteristics with the at least one first online advertisement (see paragraphs 0017-0018.
	Paragraph 0017, note: As will be explained in further detail below, one embodiment of the disclosed technology provides a convenient way for a user to enter information that can be used to provide "right now" relevance information. The information is gathered by monitoring how a user reacts to the depiction of a number of items of content such as "ads" and "brands." As used herein a brand can be virtually anything that evokes some sort of positive or negative reaction from the user and which can be correlated to some demographic characteristic. As explained in the incorporated patent applications, a brand may include, but is not limited to, a logo, trademark, animation, text, movies, movie clip, movie still, TV shows, books, musical bands or genres, celebrities, historical or religious figures, geographic locations, colors, patterns, occupations, hobbies or any other thing that can be associated with some demographic information. For instance any thing that can be TM brand shoes are typically younger individuals who have in interest in fitness. This likely demographic information can be used to offer goods and services to the individual).
	As per claim 11, Roundtree teaches
	wherein the one or more characteristics correspond to a product, a service, a product category, a service category, a manufacturer, a service provider, a retailer, or price (see paragraphs 0017-0018.
0017, note: As will be explained in further detail below, one embodiment of the disclosed technology provides a convenient way for a user to enter information that can be used to provide "right now" relevance information. The information is gathered by monitoring how a user reacts to the depiction of a number of items of content such as "ads" and "brands." As used herein a brand can be virtually anything that evokes some sort of positive or negative reaction from the user and which can be correlated to some demographic characteristic. As explained in the incorporated patent applications, a brand may include, but is not limited to, a logo, trademark, animation, text, movies, movie clip, movie still, TV shows, books, musical bands or genres, celebrities, historical or religious figures, geographic locations, colors, patterns, occupations, hobbies or any other thing that can be associated with some demographic information. For instance any thing that can be broadly accepted or recognized by a plurality of users can be a brand. Such examples could be Buggies™ brand diapers, Copper River Salmon™, Microsoft™ software, a picture of Tom Cruise, a picture of a frame from one of. Tom Cruise's movies, a musical band name, a musical band album cover, a famous picture such as the picture from Time™ magazine celebrating victory in WW II in which a sailor is kissing a woman, a picture of a house in the country, a picture of a Porsche™ car, a picture of a smiley face, locations (France, Virgin Islands) etc. In addition, brands can be abstract ideas such as "World Peace" and "Save the Whales", political ideologies such as Republican" or other concepts about which a user may have an opinion can also be brands. As used herein, the term "ad" is to be interpreted broadly and can include promotional materials, rebates, consumer notices, content, political or religious materials, coupons, advertisements (including push advertisements), various kinds of recommendations ( such as product/service recommendations, content/media recommendations), offers, content (movies/TV shows) and other information that a user TM brand shoes are typically younger individuals who have in interest in fitness. This likely demographic information can be used to offer goods and services to the individual).
	As per claim 12, Roundtree teaches
	wherein the instructions causing the user advertisement preference system to perform receiving the at least one user advertisement preference specified by the user include instructions causing the user advertisement preference system to perform receiving the at least one user advertisement preference from the plugin on the client device, the at least one user advertisement preference being specified in response to a user interface generated by the plugin in response to selection by the user of an icon in at least one first online advertisement presented to the user (see paragraphs 0035, 0017, 0018, 0205, and Figure 3.
	Paragraph 0035, note: In another embodiment, a web browser plug-in, application or operating system ( e.g., through the file manager) may be instructed to automatically enable content such as pictures, text, icons, ads, coupons and movies in a webpage or other application such as a file browser, media selection window (e.g., movie selection screen on Netflix™ or Roku Box™), contacts/friends window on a mobile device, a mobile device application etc., to receive Swote input ( assign commands relevant to providing a reaction to the content) as well as optionally assign tags and probabilities to the content; paragraph 0017, note: As will be explained in further detail below, one 
	As per claim 13, Roundtree teaches
	wherein the instructions causing the user advertisement preference system to perform storing the at least one user advertisement preference in association with the user identifier include instructions causing the user advertisement preference system to perform storing the at least one user advertisement preference in association with the user (see paragraphs 0044 and 0201.
	Paragraph 0044, note: Once the user has completed a Swote gesture, a Swote tag 124 such as an affinity tag, the Swote content, as well as any other data that is linked to the content (related information) can be analyzed to determine or update likely demographic information about the user. This may include associated URLs, text, tags, the type of content, the content/ category of data/users based that the domain on which the content typically attracts etc. The analysis can be performed locally or remotely and used to create or update a user's profile; and paragraph 0201, note: In one embodiment, once a user has created or adopted one or more personas, the personas are registered with a server computer that maps a persona to one or more addresses or other identifiers to which ads should be delivered. As discussed above, the address may be an e-mail address, IP address, device id., web site or another logical address that can be used to direct ads to the user).
	Roundtree in view of Hsia does not expressly teach a unique identifier.
	However, Guldimann et al. which is in the art or ads (see abstract) teaches a unique identifier (see paragraph 0127, note: For example, the instrumentation script may locate a system cookie or a browser cookie, stored in the user's computer system memory, which contains a unique user identifier assigned by the system).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roundtree in view of Hsia in view of Guldimann et al. with the aforementioned teachings from Guldimann et al. with the motivation of providing a commonly known feature in that identifiers can be unique to uniquely identify an individual (see Guldimann et al. paragraph 0127), when using different types of identifiers to identify an individual is known (see Roundtree paragraph 0201).

17. 	Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree et al. (United States Patent Application Publication Number: US 2013/0167085) further in view of Hsia (United States Patent Application Publication Number: US 2002/0178166) further in view of Guldimann et al. (United States Patent Application Publication Number: US 2008/0215426) further in view of Mullen et al. (United States Patent Application Publication Number: US 2012/0197708).
	As per claim 7, Roundtree does not teach further comprising requesting authorization, from the user, for providing the at least one user advertisement preference to the at least one online advertisement-provider system.
	However, Hsia teaches further comprising providing the at least one user advertisement preference to the at least one advertisement-provider system (see paragraphs 0019, 0023, and 0027-0028.
	Paragraph 0019, note: The operation of the KnowledgeByGo system starts with a user visiting a website. The website id's the user from the user's GoCookie (assuming the user has one computer). The id gets sent to GoSync central servers where the relevant customer info is sent back to the website. The website then takes information from GoClick, GoCheck and GoCookie and sends it to GoScenario where an administrative rule table 111 tells the ASP how to customize website visits; paragraph 0023, note: Using the example above, if Custer's customer info shows that he is more likely to mouse over certain banners such as game banners, and more likely to click on others such as music banners, then marketing strategists can program the GoScenario administrative rule table to show Custer ads that he likes. If Custer often clicks on certain icons that are not enabled, the ASP can enable a link 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roundtree in view of Hsia in view of  
	Roundtree in view of Hsia in view of Guldimann does not expressly teach requesting authorization, from the user, for providing information to other party.
	However, Mullen et al. is in the art of ads and offers (see abstract) teaches requesting authorization, from the user, for providing information to other party (see paragraph 0019, note: cardholder may, for example, press a button on a card in response to a message displayed on a display of the cardholder's card. For example, prior to completion of a transaction, a merchant's point-of-sale device may communicate with a cardholder's card (e.g., via RFID, IR, pulsed light, and/or electromagnetic communications) to cause the card to display a message to the cardholder. Such a message may, for example, query the cardholder to provide permission (e.g., via a press of a button) or to decline to provide permission ( e.g., via a press of another button) for an opportunity to share certain of the cardholder's information (e.g., personal, demographic, or socio-economic information) with the merchant and/or the merchant's affiliates).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roundtree in view of Hsia in view of Guldimann with the aforementioned teachings from Mullen et al. with the motivation of providing a common way of allowing a user to provide information that they want and not provide information that they don't want (See Mullen paragraph 0012), when providing information to receiving devices is known (see Roundtree paragraphs 0019 and 0209) and 
	As per claim 14, Roundtree teaches  
	wherein the instructions, when executed by the one or more processors, further cause(see paragraphs 0176-0177.
	Paragraph 0176,  note: Embodiments of the subject matter and the operations described in this specification can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on computer storage medium for execution by, or to control the operation of, data processing apparatus; and paragraph 0177, note: A non-transitory, computer storage medium can be, or can be included in, a computer-readable storage device, a computer-readable storage substrate, a random or serial access memory array or device, or a combination of one or more of them. Moreover, while a computer storage medium is not a propagated signal, a computer storage medium can be a source or destination of computer program instructions encoded in an artificially-generated propagated signal. The computer storage medium also can be, or can be included in, one or more separate physical components or media ( e.g., multiple CDs, disks, or other storage devices). The operations described in this specification can be implemented as operations performed by a data processing device using data stored on one or more computer-
	Roundtree does not expressly teach the user advertisement preference system to perform requesting authorization, from the user, for providing the at least one user advertisement preference to the at least one online advertisement-provider system.
	However, Hsia teaches providing the at least one user advertisement preference to the at least one online advertisement-provider system (see paragraphs 0019, 0023, and 0027-0028.
	Paragraph 0019, note: The operation of the KnowledgeByGo system starts with a user visiting a website. The website id's the user from the user's GoCookie (assuming the user has one computer). The id gets sent to GoSync central servers where the relevant customer info is sent back to the website. The website then takes information from GoClick, GoCheck and GoCookie and sends it to GoScenario where an administrative rule table 111 tells the ASP how to customize website visits; paragraph 0023, note: Using the example above, if Custer's customer info shows that he is more likely to mouse over certain banners such as game banners, and more likely to click on others such as music banners, then marketing strategists can program the GoScenario administrative rule table to show Custer ads that he likes. If Custer often clicks on certain icons that are not enabled, the ASP can enable a link to the icon to send him information or special offers. The GoScenario administrative rule table can be programmed to suggest any number of options. Thus, GoClick is a true oneto- one marketing vehicle identifies online consumers and push banners based on behavior and profile; paragraph 0027, note: The GoCookie system centralizes cookie ID's FIG. 1, 160, to create a universal cookie system. GoCookie assigns cookie ID's so that GoCookie 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roundtree in view of Hsia in view of Guldimann with the aforementioned teachings from Hsia with the motivation of providing a way to include a known configuration of a universal cookie for providing relevant ad information of users to other parties (see Hsia paragraphs 0019, 0023, and 0027~0028), when providing relevant ad information to other parties of users without disclosing user identity information (see Roundtree paragraphs 0019 and 0209) is known.  
the user advertisement preference system to perform requesting authorization, from the user, for providing information to other party,
	However, Mullen et al. is in the art of ads and offers (see abstract) teaches the user advertisement preference system to perform requesting authorization, from the user, for providing information to other party (see paragraph 0019, note: cardholder may, for example, press a button on a card in response to a message displayed on a display of the cardholder's card. For example, prior to completion of a transaction, a merchant's point-of-sale device may communicate with a cardholder's card (e.g., via RFID, IR, pulsed light, and/or electromagnetic communications) to cause the card to display a message to the cardholder. Such a message may, for example, query the cardholder to provide permission (e.g., via a press of a button) or to decline to provide permission ( e.g., via a press of another button) for an opportunity to share certain of the cardholder's information (e.g., personal, demographic, or socio-economic information) with the merchant and/or the merchant's affiliates).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roundtree in view of Hsia in view of Guldimann with the aforementioned teachings from Mullen et al. with the motivation of providing a common way of allowing a user to provide information that they want and not provide information that they don't want (See Mullen paragraph 0012), when providing information to receiving devices is known (see Roundtree paragraphs 0019 and 0209) and (Hsia paragraphs 00·19, 0023, and 0027 -0028) as well as maintaining a user's privacy (see Roundtree paragraph 0019).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Bhatia et al. (United States Patent Application Publication Number:
US 2013/0014138) teaches users responding to survey questions in response to ads exposed to (see paragraphs 0122 and 0115)
	b. Calvert et al. (United States Patent Application Publication Number: US2003/0023481) teaches a method of serving advertisements based on user's preferences stored in tracking computer cookies (see abstract)
	c. Malik (United States Patent Application Publication Number: US 2012/0330748) teaches targeting ads based on user preferences through use of a universal cookie (see abstract, paragraph 0030 and 0039)
	d. Merriman et al. (United States Patent Number: US 5,948.061) teaches how cookies generally work (see column 3 lines 24-62)
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621